Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         29-MAY-2020
                                                         02:28 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            IN RE CHRISTOPHER LEE SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING
                      (CASE NO. 1PC041001534)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Motion for this Court to Order Immediate Release Due

to Crimes Committed by (Former) Judge Karen Ahn,” which was filed

as a petition for writ of mandamus on May 18, 2020, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioner is not entitled to the

requested extraordinary relief.    See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, May 29, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2